UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2273



BRYNILDSON BARKSDALE,

                                              Plaintiff - Appellant,

          versus


CARROLL ANN OWENS; MAGGIE FRADY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CA-04-21971-6)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brynildson Barksdale, Appellant Pro Se.    Sherman Brook Fowler,
CARTER, SMITH, MERRIAM, ROGERS & TRAXLER, P.A., Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Brynildson Barksdale appeals the district court’s order

dismissing    his   civil   complaint   for   lack   of   subject    matter

jurisdiction.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     See Barksdale v. Owens, No. CA-04-21971-6 (D.S.C.

Oct. 17, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -